Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/25/2022 has been considered.
DETAILED ACTION
Applicant’s “Argument” filed on 01/25/2022 has been considered.
Claims 1, 13 and 20 are amended. Claims 1-20 remain pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jocelyn D. Ram on Feb 16, 2022.
The application has been amended as follows: 
In the Claims
Claims 1, 13, and 20 has been changed to be read as follow:
-- 1.	(Currently Amended) A computerized method for online, real-time tax consultation between a client and a remote tax agent for preparation of a tax return for the client, the method comprising the following steps:
receiving, from the client via a client device, minimal registration information which includes location information for the client;

wherein the tax agent has an associated tax agent device with a webcam;
establishing a video conference between the client device and the tax agent device;
presenting, to the client on the client device, a video representation of the tax agent from the webcam of the tax agent device;
presenting, to the tax agent on the tax agent device, an audio-only representation of the client from a microphone of the client device;
establishing a multi-communication feed between the client and the tax agent, wherein the multi-communication feed includes an electronic chat interface through which the client and the tax agent communicate via written word;
presenting, to the client on the client device, a client module;
allowing the tax agent to control the client module and highlight points of interest on the client module;
requesting, via the client module within the electronic chat interface, the client to enter tax-related information;
rendering, in a client view within the client module within the electronic chat interface, a checklist associated with tax-related documents, the checklist rendered based on the minimal registration information and contents of the tax-related documents;
submitting tax-related information to a taxing authority based on the checklist;
in response to determining that the tax return has been accepted by the taxing authority, updating an accepted status;
automatically updating a completion indication associated with the checklist upon completion of a particular task associated with the tax-related information regarding the client; 
providing, by way of [[a]] the electronic chat interface, an automatic completion indication based on the accepted status, wherein the automatic completion indication comprises a changeable icon; and
receiving, from the client device, an electronic signature of the client.


13.	(Currently Amended) A computerized method for online, real-time tax consultation between a client and a remote tax agent for preparation of a tax return for the client, the method comprising the following steps:
receiving, from the client via a client device, minimal registration information which includes location information for the client;
selecting the tax agent based at least in part on the minimal registration information and the location information,
wherein the tax agent has an associated tax agent device with a webcam;

presenting, to the client on the client device, a video representation of the tax agent from the webcam of the tax agent device;
presenting, to the tax agent on the tax agent device, an audio-only representation of the client from a microphone of the client device;
establishing a multi-communication feed between the client and the tax agent, wherein the multi-communication feed includes an electronic chat interface through which the client and the tax agent communicate via written word;
presenting, to the client on the client device, a client module;
receiving, from the client device, an uploaded tax-related documents by the client for review by the tax agent;
receiving, from the tax agent device, an annotation associated with said tax-related document;
displaying, on the client device, said annotations on said tax-related document for viewing by the client during the tax consultation;
requesting, via the client module within the electronic chat interface, the client to enter tax-related information;
rendering, in a client view within the client module within the electronic chat interface, a checklist associated with the tax-related documents, the checklist rendered based on the minimal registration information and contents of the tax-related documents;
submitting tax-related information to a taxing authority based on the checklist;
in response to determining that the tax return has been accepted by the taxing authority, updating an accepted status;
automatically updating a completion indication associated with the checklist upon completion of a particular task associated with the tax-related information regarding the client; 
providing, by way of [[a]] the electronic chat interface, an automatic completion indication based on the accepted status, wherein the automatic completion indication comprises a changeable icon; and
receiving, from the client device, an electronic signature of the client.


20.	(Currently Amended) A computerized method for online, real-time tax consultation between a client and a remote tax agent for preparation of a tax return for the client, the method comprising the following steps:
receiving, from the client via a client device, minimal registration information indicative of a state taxing authority with which a state tax return must be filed;
selecting the tax agent based at least in part on the minimal registration information and location information,

establishing a video conference between the client device and the tax agent device;
presenting, to the client on the client device, a video representation of the tax agent from the webcam of the tax agent device;
presenting, to the tax agent on the tax agent device, an audio-only representation of the client from a microphone of the client device;
establishing a multi-communication feed between the client and the tax agent, wherein the multi-communication feed includes an electronic chat interface through which the client and the tax agent communicate via written word;
presenting, to the client on the client device, a client module;
receiving, from the tax agent device, an annotation associated with a tax-related document;
displaying, on the client device, said annotations on said tax-related document for viewing by the client during the tax consultation;
requesting, via the client module within the electronic chat interface, the client to enter tax-related personal information;
rendering, in a client view within the client module within the electronic chat interface, a checklist associated with the tax-related document, the checklist rendered based on the minimal registration information and contents of the tax-related document;
submitting tax-related information to a taxing authority based on the checklist;
in response to determining that the tax return has been accepted by the taxing authority, updating an accepted status;
automatically updating a completion indication associated with the checklist upon completion of a particular task associated with the tax-related information regarding the client; 
providing, by way of [[a]] the electronic chat interface, an automatic completion indication based on the accepted status, wherein the automatic completion indication comprises a changeable icon; and
receiving, from the client device, an electronic signature of the client.
—
REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.

The limitations lacking in the prior art, in combination with the other  limitations clearly claimed for patent, are novel and unobvious.    
                A search for non-patent literature (NPL) was conducted, however, no relevant NPL prior art was found.
                Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARIEL J YU/Primary Examiner, Art Unit 3687